PER CURIAM:
Westinghouse appeals from an award <of summary judgment, directing the company to arbitrate certain grievances .arising under a collective bargaining agreement with appellee union. Last term, in Carey v. General Electric Co., 315 F.2d 499 (2d Cir. 1963), we had occasion to emphasize the strong federal policy in favor of industrial arbitration in rejecting arguments virtually indistinguishable from those invoked by Westinghouse in the present case. Accordingly, we affirm the judgment on Judge Weinfeld’s opinion below, and upon the authority of our decision in the General Electric case, as well as the Supreme Court’s recent holding in Carey v. Westinghouse Electric Corporation, 84 S.Ct. 401.